ORDER
On March 6, 1998, the United States District Court for the Western District of North Carolina, Asheville Division, issued a memorandum and consent order suspending the license of respondent in the Western District and staying the suspension upon certain conditions. The North Carolina State Bar imposed reciprocal discipline on April 15,1998.
By order dated August 3, 1998, this Court gave respondent thirty days in which to file a statement informing the Court of any claim as to why the imposition of the identical discipline in this State would not be warranted. Respondent filed a statement in which she does not oppose reciprocal discipline and in which she prays that reciprocal discipline be imposed.
Disciplinary Counsel also filed a statement in which he does not oppose the imposition of reciprocal discipline and in which he prays that reciprocal discipline be imposed.
IT IS HEREBY ORDERED that respondent’s license to practice law in the State of South Carolina is suspended for five years, effective March 6, 1998; however, the suspension shall be stayed for five years upon the conditions set forth in the orders of the United States District Court and the North Carolina State Bar. Within fifteen (15) days of the date of expiration of the stay, respondent shall file an affidavit with the Clerk of Court showing that she has complied with Rule 30, RLDE, Rule 413, SCACR. If any subsequent discipline is imposed in North Carolina as a result of or related to the matters set forth in the orders of the United States District Court and the North Carolina State Bar, this Court retains the right to take whatever additional measures it deems appropriate.
/s/ Ernest A. Finney, Jr., C.J.
FOR THE COURT